 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0007 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   ANTHONY WEST,                                      DATE: July 15, 2021
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on July 15, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until August

22 12, 2021, and to exclude time between July 15, 2021, and August 12, 2021, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      On December 13, 2019, the defendant’s previous attorney was relieved as counsel

25          following a hearing before the Honorable Garland E. Burrell, Jr. Dkt. 23.

26                 b)      On December 16, 2019, Todd Leras was appointed as counsel for the defendant.

27          Dkt. 25. Mr. Leras received the case file from defendant’s previous counsel in January 2020.

28                 c)      The government has represented that the discovery associated with this case


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        includes approximately 110 pages of investigative reports, search warrant applications and

 2        affidavits, and the defendant’s criminal history information. In addition to these documents, the

 3        discovery also includes approximately 138 photographs from the execution of the search warrant

 4        in relation to this case, as well as several hours of video footage of interviews with the defendant.

 5        All of this discovery has been either produced directly to counsel and/or made available for

 6        inspection and copying.

 7               d)      Counsel for defendant desires additional time to review the discovery that has

 8        been produced or made available, to review the case, to conduct investigation related to the

 9        charges, to conduct legal research regarding the charges and potential sentencing factors, to

10        consult with his client regarding the case and potential resolutions, including a plea offer made

11        by the government, and to otherwise prepare for trial. In addition, counsel for defendant desires

12        additional time to conduct investigation into and obtain potential mitigation information that

13        defense counsel was previously unable to obtain due to the ongoing pandemic. In addition,

14        counsel for defendant requires additional time to research the potential implication of this

15        mitigation information on sentencing in this matter and to consult with his client and the

16        government regarding the same.

17               e)      Counsel for defendant believes that failure to grant the above-requested

18        continuance would deny him/her the reasonable time necessary for effective preparation, taking

19        into account the exercise of due diligence.

20               f)      The government does not object to the continuance.

21               g)      Based on the above-stated findings, the ends of justice served by continuing the

22        case as requested outweigh the interest of the public and the defendant in a trial within the

23        original date prescribed by the Speedy Trial Act.

24               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25        et seq., within which trial must commence, the time period of July 15, 2021 to August 12, 2021,

26        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

27        because it results from a continuance granted by the Court at defendant’s request on the basis of

28        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          of the public and the defendant in a speedy trial.

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
      Dated: July 12, 2021                                    PHILLIP A. TALBERT
 8                                                            Acting United States Attorney
 9
                                                              /s/ SHEA J. KENNY
10                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
11

12
      Dated: July 12, 2021                                    /s/ TODD LERAS
13                                                            TODD LERAS
14                                                            Counsel for Defendant
                                                              ANTHONY WEST
15

16

17
                                                      ORDER
18
            IT IS SO ORDERED.
19
20
     Dated: July 13, 2021
21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
